Title: To Benjamin Franklin from Samuel Finley, 17 March 1763
From: Finley, Samuel
To: Franklin, Benjamin


Dear Sir,
Princeton. March. 17th. 1763
I received Your Favour of the 7th Instant, with the Plan of Education in the College of Glasgow, inclosed, for which I most heartily Thank you. I have taken a Coppy of it, and return it inclosed according to your desire. I also delivered your Compliments, which were very acceptable.
I last night received a Letter, from a Gentleman, desiring me to form a Scheme for a Settlement on the Mississipi, and communicate it to some of my Friends in London, who have Access to Men in Power. I quickly resolved, that I had not Sufficient Skill in Politics for such an Undertaking; and if I even had, yet I have no Leizure to bring it to maturity: but wishing some good Plan might be laid, and considering who cou’d prosecute the Matter most advantageously, I soon fixed on Doctor Franklin, and there did and do rest. A Settlement there seems to me necessary; and if so, the Plan shou’d be well concerted, and popular. If Monopolies and Proprietaryships are admitted, I am afraid it will hurt, if not defeat the Design. The People wou’d most willingly adventure under a Leader of their own Chusing at first, and had rather have the King himself their Proprietary than any other.
I have only Time for these half-spoken embrio-notions. If you think that forming Such a Scheme wou’d be at all to the Purpose, I doubt not you will think of one.
Please, Sir, to accept my Sincere Compliments, in which mrs. Finley joins, and present the same to mrs. Franklin, and miss Sally. If his Excellency is yet with you, I wou’d, with all due Respect, beg his acceptance of the same. You will excuse my Hurry, and believe me to be, with cordial Respect, dear sir, Your most humble servant
Saml: Finley
Doctor Franklin
 Endorsed: March 17th. 1763 Saml. Finley to B Franklin
